 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   GURLAL SINGH,

 9                            Petitioner,               Case No. C19-1301-RSM

10          v.                                          ORDER OF DISMISSAL

11   UNITED STATED DEPARTMENT OF
     HOMELAND SECURITY, et al.,
12
                              Respondents.
13

14
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
15
     Peterson, United States Magistrate Judge, and the remaining record, the Court finds and
16
     ORDERS:
17
            (1)    The Court ADOPTS the Report and Recommendation (Dkt. #12).
18
            (2)    The Government’s motion to dismiss (Dkt. #5) is GRANTED.
19
            (3)    Petitioner’s habeas petition (Dkt. #1) is DENIED.
20
            (4)    The stay of removal (Dkt. #3) is VACATED.
21
            (5)    This action is DISMISSED with prejudice.
22
     \\
23
     \\



     ORDER OF DISMISSAL - 1
 1          (6)    The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.

 3          Dated this 21st day of February 2020.

 4

 5                                                  A
                                                    RICARDO S. MARTINEZ
 6                                                  CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
